                   UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

WILLIAM COOPER, MD, MBA,                   )
                                           )
      Plaintiff,                           )
                                           )   Civil File Action No.
v.                                         )
                                           )   JURY TRIAL DEMANDED
WELLSTAR HEALTH SYSTEM,                    )
INC., WELLSTAR MEDICAL                     )
GROUP, LLC, ROB SCHREINER,                 )
MD, in his individual capacity,            )
CANDICE SAUNDERS, in her                   )
individual capacity, CARRIE OWEN           )
PLIETZ, in her individual capacity,        )
JOHN A. BRENNAN, MD, in his                )
individual capacity, ALAN MUSTER,          )
MD, in his individual capacity, and        )
BARRY MANGEL, MD, in his                   )
individual capacity,                       )
                                           )
      Defendants.

         JOINT PRELIMINARY REPORT AND DISCOVERY PLAN

1.    Description of Case:

      (a)    Describe briefly the nature of this action.

      For Plaintiff:

      This case involves claims of discrimination, retaliation, and a hostile work

environment under the Uniformed Services Employment and Reemployment Rights

Act (“USERRA”), 38 U.S.C. §§ 4301 et seq., as well as other claims. Dr. William

Cooper, MD, MBA seeks monetary and equitable relief.
      For Defendants:

      Plaintiff William Cooper, M.D. asserts claims of discrimination, retaliation,

and hostile work environment in violation of USERRA against Defendants WellStar

Health System, Inc. (“WellStar Health System”), WellStar Medical Group, LLC

(“WellStar Medical Group”), Rob Schreiner, M.D., Candice Saunders, Carrie Plietz,

John A. Brennan, M.D., Alan Muster, M.D., and Barry Mangel, M.D. (collectively

“Defendants”).

    (b) Summarize, in the space provided below, the facts of this case. The
summary should not be argumentative nor recite evidence.

      For Plaintiff:

      This is an action to vindicate the rights of an American soldier, Dr. William

Cooper, who serves as a Colonel in the United States Army Reserve. Our nation has

a well-organized system of military officers and non-commission officers who

provide services to the nation in support of its national interest during the time of

war. Dr. Cooper serves his nation in this capacity. Dr. Cooper received an order in

June of 2017 to provide medical services to our nation’s soldiers engaged in battle in

the Middle East. Consistent with his oath of office, Dr. Cooper deployed to serve the

nation’s interest. Unfortunately, unbeknownst to Dr. Cooper, while in service of his

nation, his superiors at WellStar conspired to remove him from the position of

Medical Director, Cardiac Surgery (“Medical Director”) at WellStar Kennestone

Hospital. In fact, while deployed on the field of battle in support of our nation’s

                                        -2-
military objectives, Dr. Cooper received an email from his superiors at WellStar

demanding to know when he would return and questioning whether he would have to

continue to deploy in the future. Similar messages were left for his office manager.

Further, while Dr. Cooper was in pursuit of the nation’s military interest, his

superiors decided to discharge Dr. Cooper from the Medical Director position and

replace him with an individual whom he supervised. Once Dr. Cooper returned from

his military service, he was again subjected to inquiries from his superiors concerning

his military duties and whether he would continue to be subject to deployment. Staff

members also informed Dr. Cooper upon his return that WellStar had already

announced that Dr. Cooper would no longer serve as its Medical Director. Once Dr.

Cooper complained about WellStar’s illegal acts, he was ostracized, effectively

removed from his position, slandered, defamed, and ultimately terminated from the

Medical Director position

      For Defendants:

      Defendants have not taken any action against Dr. Cooper in violation of

USERRA. Before, during, and after his deployment Dr. Cooper was, and he remains

today, a full-time team member and practicing cardiac surgeon of WellStar. He was

never “terminated.” Before his deployment, WellStar discussed with Dr. Cooper his

supplemental roles and responsibilities, including potential Medical Director roles

different from the ones he then held. After his return from deployment those


                                         -3-
discussions continued, and WellStar offered Dr. Cooper two new Medical Director

roles (Medical Director overseeing Cardiovascular Surgery for WellStar Health

System CV Surgery and Medical Director of Lean Transformation). Dr. Cooper

rejected both of these system-level Medical Director roles.

      WellStar later cancelled Dr. Cooper’s Medical Director Agreements more than

six months after his return from deployment. WellStar’s decision was made for

legitimate non-discriminatory and non-retaliatory business reasons unrelated to his

military deployment. Dr. Cooper is currently and remains a full-time employee and

practicing cardiac surgeon at WellStar.

      WellStar is consistently regarded as one of the country’s top companies to

work for, and it supports all its team members who bravely serve in the United

States’ Armed Forces. WellStar proudly employs veterans and members of the

active and reserve United States’ Armed Forces, and treats many more as patients at

WellStar healthcare facilities.

      Above and beyond its legal obligations, WellStar is committed to assisting its

team members and their families during their active military leave. Under its military

leave compensation policy, WellStar supplements team members’ military income

during their active military deployment. In fact, while Dr. Cooper was deployed and

receiving his military pay, WellStar continued to compensate Dr. Cooper under this

policy.


                                          -4-
      Defendants Rob Schreiner, M.D., Candice Saunders, Carrie Owen Plietz, John

A. Brennan, M.D., Alan Muster, M.D., and Barry Mangel, M.D. are not proper

parties to this action because they are not “employers” subject to liability under

USERRA.

      (c)    The legal issues to be tried are as follows:

      For Plaintiff:

   1. Whether Dr. Cooper’s membership in or performance of uniformed service

      was a motivating factor behind adverse employment action by the Defendants.

   2. Whether the Defendants took adverse employment action against Dr. Cooper

      because he engaged in protected activity under USERRA.

   3. Whether the Defendants can meet their burden to establish legitimate, non-

      discriminatory reasons for their adverse employment action against Dr.

      Cooper.

   4. Whether Defendants failed to reemploy Dr. Cooper in accordance with his

      seniority.

   5. Whether Defendants subjected Dr. Cooper to a hostile work environment

      based on his uniformed service status

   6. Whether Defendants otherwise violated statutory law.




                                        -5-
   7. Whether Dr. Cooper is entitled to monetary damages and other damages

      cognizable under the law, including costs, reasonable attorneys’ fees, or

      punitive damages.

   8. Whether Dr. Cooper is entitled to liquidated damages.

   9. Whether Dr. Cooper is entitled to equitable relief to reinstate him to his

      position as Medical Director of Cardiovascular Surgery.

   10. Whether Dr. Cooper is entitled to attorneys’ fees.

      For Defendants:

      •      Whether the individual Defendants, Rob Schreiner, M.D., Candice

Saunders, Carrie Plietz, John A. Brennan, M.D., Alan Muster, M.D., and Barry

Mangel, M.D. are “employers” subject to liability under the provisions of USERRA.

      •      Whether Plaintiff was denied a “benefit of employment” under

USERAA.

      •      Whether Plaintiff can prove that his military service was a motivating

factor in the decision to end Plaintiff’s administrative position as the Medical

Director of Cardiovascular Surgery at WellStar Kennestone Regional Medical

Center.

      •      Even if Plaintiff can prove that his military service was a motivating

factor in the decision to end Plaintiff’s administrative position as the Medical

Director of Cardiovascular Surgery at WellStar Kennestone Regional Medical


                                         -6-
Center, which Defendants deny, whether the same decision would have been made

for legitimate, non-discriminatory, and non-retaliatory reasons notwithstanding

Plaintiff’s military service.

       •      Whether Plaintiff can prove that he was subjected to an unlawful hostile

work environment on the basis of his military service.

       •      Whether Defendants exercised reasonable care to prevent and correct

promptly any unlawfully harassing behavior, and Plaintiff unreasonably failed to take

advantage of any preventative or corrective opportunities or to avoid harm otherwise.

       •      Whether any alleged violation of USERRA was willful.

       •      If Plaintiff can establish liability under USERRA, the amount, if any, of

damages, including lost wages and benefits to which Plaintiff is entitled.

       •      If Plaintiff can establish liability under USERRA, whether Plaintiff is

entitled to liquidated damages.

       •      If Plaintiff can establish liability under USERRA, whether Plaintiff is

entitled to equitable relief, and if so, what type of equitable relief.

       •      If Plaintiff can establish liability under USERRA, whether Plaintiff is

entitled to attorneys’ fees, expert witness fees, and other litigation expenses, and, if

so, the amount of attorneys’ fees and other costs Plaintiff is entitled to recover.

       •      Whether Plaintiff has mitigated his damages as required by law.




                                            -7-
      Defendants reserve the right to present additional legal issues to the Court for

its consideration as this matter progresses.

      (d)    The case listed below (include both style and action number) are:

             (1)   Pending Related Cases:

             N/A

             (2)   Previously Adjudicated Related Cases:

             N/A

2.     This case is complex because it possesses one (1) or more of the features
listed below (please check):

      Not applicable.

      ______(1)    Unusually large numbers of parties
      ______(2)    Unusually large number of claims or defenses
      ______(3)    Factual issues are exceptionally complex
      ______(4)    Greater than normal volume of evidence
        X (5)      Extended discovery period is needed
      ______(6)    Problems locating or preserving evidence
      ______(7)    Pending parallel investigations or action by government
      ______(8)    Multiple use of experts
      ______(9)    Need for discovery outside United States boundaries
      _____(10)    Existence of highly technical issues and proof

3.    Counsel:

      The following individually-named attorneys are hereby designated as lead
counsel for the parties:

      Plaintiff:

David W. Long-Daniels
GREENBERG TRAURIG, LLP
Terminus 200, Suite 2500

                                         -8-
3333 Piedmont Road, N.E.
Atlanta, Georgia 30305
(678) 553-4744
long-danielsd@gtlaw.com

      Defendants:

William B. Hill, Jr., Esq.
POLSINELLI PC
1201 West Peachtree Street NW, Suite 1100
Atlanta, GA 30309
(404) 253-6000
wbhill@polsinelli.com

4.    Jurisdiction:

      Is there any question regarding this court’s jurisdiction?

      ____Yes          X No

       If “yes” please attach a statement, not to exceed one (1) page, explaining the
jurisdictional objection. When there are multiple claims, identify and discuss
separately the claim(s) on which the objection is based. Each objection should be
supported by authority.

5.    Parties to This Action

      (a)     The following persons are necessary parties who have not been
joined:

      None.

      (b)     The following persons are improperly joined as parties:

      For Plaintiff:

      The present parties to this action are properly joined.




                                         -9-
      For Defendants:

      Defendants Rob Schreiner, M.D., Candice Saunders, Carrie Owen Plietz, John

A. Brennan, M.D., Alan Muster, M.D. and Barry Mangel, M.D. are not proper parties

to this action because they are not “employers” subject to liability under USERRA.

      (c) The names of the following parties are either inaccurately stated or
necessary portions of their names are omitted:

      N/A

      (d) The parties shall have a continuing duty to inform the court of any
contentions regarding unnamed parties necessary to this action or any
contention regarding misjoinder of parties or error in the statement of a party’s
name.

6.    Amendments to the Pleadings:

      Amended and supplemental pleadings must be filed in accordance with
the time limitations and other provisions of Fed.R.Civ.P. 15. Further
instructions regarding amendments are contained in LR 15.

      (a) List separately any amendments to the pleadings which the parties
anticipate will be necessary:

      For Plaintiff:

      Plaintiff anticipates that it will be necessary to amend the complaint to add an

additional Defendant(s) and additional causes of action based upon continuing

retaliatory actions taken against Dr. Cooper following the filing of the initial

complaint.

      For Defendants:

      None.

                                       - 10 -
      (b)    Amendments to the pleadings submitted LATER THAN THIRTY

(30) DAYS after the Joint Preliminary Report and Discovery Plan is filed, or

should have been filed, will not be accepted for filing, unless otherwise

permitted by law.

7.    Filing Times for Motions:

        All motions should be filed as soon as possible. The local rules set specific
filing limits for some motions. These are restated below:

      All other motions must be filed WITHIN THIRTY (30) DAYS after the
beginning of discovery, unless the filing party has obtained prior permission of
the court to file later. Local Rule 7.1A(2).

      (a) Motions to Compel: before the close of discovery or within the
extension period allowed in some instances. Local Rule 37.1.

      (b) Summary Judgment Motions: within thirty (30) days after close of
discovery, unless other wise permitted by court order. Local Rule 56.1.

      (c) Other Limited Motions: Refer to Local Rules 7.2A; 7.2B, and 7.2E,
respectively, regarding filing limitations for motions pending on removal,
emergency motions, and motions for reconsideration.

      (d) Motions Objecting to Expert Testimony: Daubert motions with
regard to expert testimony no later that the date the proposed pretrial order is
submitted. Refer to Local Rule 7.2F.

8.    Initial Disclosures.

     The parties are required to serve initial disclosures in accordance with
Fed.R.Civ.P. 26. If any party objects that initial disclosures are not
appropriate, state the party and basis for the party’s objection.




                                       - 11 -
9.    Request for Scheduling Conference:

      Does any party request a scheduling conference with the Court? If so,
please state the issues which could be addressed and the position of each party.

      The parties do not request a scheduling conference at this time.

10.   Discovery Period:

      The discovery period commences thirty (30) days after the appearance of
the first defendant by answer to the complaint. As stated in LR 26.2A,
responses to initiated discovery must be completed before expiration of the
assigned discovery period.

      Cases in this court are assigned to one of the following three (3) discovery
tracks: (a) zero (0)-months discovery period, (b) four (4)-months discovery
period, and (c) eight (8)-months discovery period. A chart showing the
assignment of cases to a discovery track by filing category is contained in
Appendix F. The track to which particular case is assigned is also stamped on
the complaint and service copies of the complaint at the time of filing.

      Please state below the subjects on which discovery may be needed:

      Discovery will be needed on Plaintiff’s causes of action and as to all defenses

asserted by Defendants.

      If the parties anticipate that additional time beyond that allowed by the
assigned discovery track will be needed to complete discovery or that discovery
should be conducted in phases or be limited to or focused upon particular issues,
please state those reasons in detail below:

      The parties request that a six (6) month discovery track be assigned because

the case involves numerous defendants and witnesses. The Parties reserve the right to

request an extension of the discovery period should it become necessary.




                                        - 12 -
11.   Discovery Limitations:

     (a) What changes should be made in the limitations on discovery
imposed under the Federal Rules of Civil Procedure or Local Rules of this
Court, and what other limitations should be imposed?

      None at this time.

      (b) Is any party seeking discovery of electronically stored
information?

             X Yes                      __ No

            (1) The parties have discussed the sources and scope of the
production of electronically stored information and have agreed to limit the
scope of production (e.g., accessibility, search terms, date limits, or key
witnesses) as follows:

      The parties have consulted one another on this issue and anticipate reaching

an agreement as to the scope of the production of electronically stored information.

              (2) The parties have discussed the format for the production of
electronically stored information (e.g. Tagged Image File Format (TIFF or .TIF
files), Portable Document Format (PDF), or native), method of production (e.g.,
paper or disk), and the inclusion or exclusion and use of metadata, and have
agreed as follows:

      The parties have consulted one another on this issue and, based on the manner

in which the information is stored, will provide electronically stored information in a

form that is agreeable to the parties and appropriate to ensure access and use.

Plaintiff’s counsel has agreed to provide defense counsel with a proposed ESI

protocol. Counsel will negotiate regarding the sources, scope, and format of ESI to




                                        - 13 -
facilitate discovery of ESI that is relevant to the claims and defenses in this case and

proportional to the needs of the case.

      In the absence of agreement on issues regarding discovery of

electronically stored information, the parties shall request a scheduling

conference as permitted in Paragraph 9 above.

12.   Other Orders:

      What other orders do the parties think that the Court should enter under
Rule 26(c) or under Rule 16(b) and (c)?

      The parties anticipate the need for a joint protective order to govern the

exchange and use of confidential information including protected health information

(“PHI”) produced in discovery in this action.

13.   Settlement Potential:

      (a) Lead counsel for the parties certify by their signatures below that they
conducted an in person Rule 26(f) conference that was held on January 31,
2019, and that they participated in settlement discussions. Other persons who
participated in the settlement discussions are listed according to party.

For Plaintiff: Lead counsel (signature):

      /s/ David W. Long-Daniels
      David W. Long-Daniels
      GREENBERG TRAURIG, LLP
      Terminus 200, Suite 2500
      3333 Piedmont Road, N.E.
      Atlanta, Georgia 30305
      (678) 553-4744
      long-danielsd@gtlaw.com




                                         - 14 -
 For Defendants: Lead counsel (signature):

      /s/William B. Hill, Jr.
      William B. Hill, Jr., Esq.
      POLSINELLI PC
      1201 West Peachtree Street, Suite 1100
      Atlanta, GA 30309
      (404) 253-6000
      wbhill@polsinelli.com

      (b) All parties were promptly informed of all offers of settlement and
following discussion by all counsel, it appears that there is now:

      (__X__)       A possibility of settlement before discovery;

      (_____)       A possibility of settlement after discovery;

      (_____)       A possibility of settlement, but a conference with the judge is
                    needed;

      (_____)       No possibility of settlement.

      (c) Counsel (___X___) do or (______) do not intend to hold additional
settlement conferences among themselves prior to close of discovery. The
proposed date of the next settlement conference is:

      Currently undetermined.

      (d) The following specific problems have created a hindrance to
settlement of this case.

      The parties disagree as to liability and damages.

14.   Trial by Magistrate Judge:

     Note: Trial before a Magistrate Judge will be by jury trial if a party is
otherwise entitled to a jury trial.

      (a) The parties (______) do consent to having this case tried before a
magistrate judge of this court. A complete Consent to Jurisdiction by a United States

                                        - 15 -
Magistrate Judge form has been submitted to the clerk of the court this
____________ day of _________________________, 20_____.

      (b) The parties (__X__) do not consent to having this case tried before a
magistrate judge of this court.

      This 15th day of February 2019.

Counsel for Plaintiff                            Counsel for Defendant

/s/ David W. Long-Daniels                   s/ William B. Hill, Jr.
Ernest L. Greer                             William B. Hill, Jr.
Georgia Bar No. 309180                      Georgia Bar No. 354725
David W. Long-Daniels                       wbhill@polsinelli.com
Georgia Bar No. 141916                      James J. Swartz, Jr.
Richard J. Valladares                       Georgia Bar No. 694319
Georgia Bar No. 611066                     jswartz@polsinelli.com
GREENBERG TRAURIG LLP                      Stephanie D. Delatorre
Terminus 200                               Georgia Bar No. 970664
3333 Piedmont Road NE, Suite 2500          sdelatorre@polsinelli.com
Atlanta, Georgia 30305                      POLSINELLI PC
Phone: (678) 553-2100                       1201 West Peachtree Street, NW
Fax: (678) 553-2212                         Suite 1100
greere@gtlaw.com                            Atlanta, Georgia 30309
long-danielsd@gtlaw.com                     T: (404) 253-6000
valladaresr@gtlaw.com                       F: (404) 253-6060

Attorneys for Plaintiff Dr. Cooper          Attorneys for Defendants




                                        - 16 -
                   UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

WILLIAM COOPER, MD, MBA,                   )
                                           )
      Plaintiff,                           )
                                           )   Civil File Action No.
v.                                         )
                                           )   JURY TRIAL DEMANDED
WELLSTAR HEALTH SYSTEM,                    )
INC., WELLSTAR MEDICAL                     )
GROUP, LLC, ROB SCHREINER,                 )
MD, in his individual capacity,            )
CANDICE SAUNDERS, in her                   )
individual capacity, CARRIE OWEN           )
PLIETZ, in her individual capacity,        )
JOHN A. BRENNAN, MD, in his                )
individual capacity, ALAN MUSTER,          )
MD, in his individual capacity, and        )
BARRY MANGEL, MD, in his                   )
individual capacity,                       )
                                           )
      Defendants.

                             SCHEDULING ORDER

      Upon review of the information contained in the Preliminary Report and

Discovery Plan form completed and filed by the parties, the court orders that the time

limits for adding parties, amending the pleadings, filing motions, completing

discovery, and discussing settlement are as set out in the Federal Rules of Civil

Procedure and the Local Rules of this Court, except as herein modified:
____________________________________________________________________

____________________________________________________________________

____________________________________________________________________

     IT IS SO ORDERED, this ______ day of __________________, 2019.

                                 _________________________________
                                 THE HONORABLE ELEANOR L. ROSS
                                 UNITED STATES DISTRICT JUDGE




                                  -2-
                   UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

WILLIAM COOPER, MD, MBA,                      )
                                              )
      Plaintiff,                              )
                                              )   Civil File Action No.
v.                                            )
                                              )   JURY TRIAL DEMANDED
WELLSTAR HEALTH SYSTEM,                       )
INC., WELLSTAR MEDICAL                        )
GROUP, LLC, ROB SCHREINER,                    )
MD, in his individual capacity,               )
CANDICE SAUNDERS, in her                      )
individual capacity, CARRIE OWEN              )
PLIETZ, in her individual capacity,           )
JOHN A. BRENNAN, MD, in his                   )
individual capacity, ALAN MUSTER,             )
MD, in his individual capacity, and           )
BARRY MANGEL, MD, in his                      )
individual capacity,                          )
                                              )
      Defendants.

                           CERTIFICATE OF SERVICE

      This is to certify that I have filed a true and correct copy of the foregoing document

via the Court’s ECF system upon the following counsel of record:

                               William B. Hill, Jr., Esq.
                               James J. Swartz, Jr., Esq.
                             Stephanie D. Delatorre, Esq.
                      1201 West Peachtree Street NW, Suite 1100
                                 Atlanta, GA 30309
                               wbhill@polsinelli.com
                            jswartz@polsinelli.com
                           sdelatorre@polsinelli.com
This 15th day of February 2019.

                                        /s/ David W. Long-Daniels
                                        Counsel for Plaintiff




                                  -2-
